Citation Nr: 1534735	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO. 11-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and, if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, and, if so, whether the reopened claim should be granted.

3. Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome.

4. Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO declined to reopen claims of service connection for a low back disability and headaches, and denied service connection for left and right wrist disabilities.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO as part of its December 2010 statement of the case denied the claims on the merits, in addition to indicating that the evidence received since the prior decision was not new and material. As the AOJ has adjudicated the claims on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability and left and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A January 2003 rating decision denied reopening of a claim of service connection for a low back disability and denied service connection for headaches. The Veteran was notified of her rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the January 2003 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability and headaches.

3. A headache disorder was first manifested on active duty or within the first post-service year, as part of an organic disease of the nervous system.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2. New and material evidence sufficient to reopen the claims of service connection for a low back disability and headaches has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. The criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issues of reopening and service connection for headaches, no further discussion of the duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The remaining claims, including the underlying claim of service connection for a low back disability, require further development and are addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Veteran is required to submit new and material evidence in order to reopen the claims of service connection for a low back disability and headaches. In September 2009 the Veteran submitted numerous copies of service treatment records reflecting complaints of low back pain and headaches. While clearly relevant, these copies are duplicative of service treatment records that were associated with the claims file at the time of the prior final denial. 38 C.F.R. § 3.156(c). As such, new and material evidence is required to reopen the two service connection claims.

Second, new and material evidence sufficient to reopen the claims of service connection for a low back disability and headaches has been received. The RO last denied reopening a claim of service connection for a low back disability and denied service connection for headaches in January 2003. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the one year appellate period. Therefore, the January 2003 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in January 2003 consisted of service treatment records, VA examination reports, and statements from the Veteran. The evidence failed to show that the Veteran's claimed low back disability and headaches were causally related to her active duty service. Evidence received since the rating decision includes VA treatment records, a medical opinion from the Veteran's VA primary care provider, VA examination reports, and further lay statements from the Veteran. Of particular note is the primary care physician opinion, in which the physician states that the low back disability and headaches are likely related to service based on the persistence of symptoms since service. There is no evidence the physician is not competent to render such an opinion, and the opinion is presumed credible for the purposes of reopening. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a nexus between the current disabilities and active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims of service connection for a low back disability and headaches is warranted.

III. Service Connection

Service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

In this case, the Veteran's VA primary care physician has noted that she experiences headaches. Further, headaches are a lay-diagnosable condition, as it is simple enough in nature to be within the realm of common knowledge for lay persons. See, e.g., Horowitz v. Brown, 5 Vet. App. 217, 222-23 (1993); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). As such, the Veteran's diagnosis of headaches is also competent and credible evidence of a current disability. 

Service treatment records show the Veteran complained of headaches in November 1993 and April 1996, both in conjunction with head injuries. She also indicated on her January 1998 report of medical history that she experienced frequent or severe headaches. There is no evidence that these reports are not credible, and therefore these statements are competent and credible evidence of the manifestation of headaches in service. Kahana, 24 Vet. App. at 435. The Veteran has repeatedly stated that she has experienced persistent headaches since service, which are also both competent and credible. Id. The Veteran's primary care physician also noted the persistent nature of the Veteran's symptoms since service in her opinion linking the headaches to service. 

The Board notes that the November 2010 VA examiner provided a negative nexus opinion, indicating that there was no in-service evidence of recurrent complaints of headaches and a normal CT scan in May 1999. However, the examiner, based on the provided rationale, failed to consider the November 1993 complaints of headaches as well as the fact the Veteran endorsed a history of recurrent headaches upon separation from service. As the opinion is not based on accurate facts, it is entitled to no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Headaches are considered to be an organic disease of the nervous system, and are therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). The competent medical evidence of record indicates that headaches have been present since at least April 1996, if not earlier. Based on the competent, consistent, and credible contemporaneous complaints by the Veteran, as well as the positive opinion from the Veteran's physician, the condition was present in service. As such, service connection based on continuity of symptomatology is warranted in this case. 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.

New and material evidence having been received, the claim for service connection for headaches is reopened.

Entitlement to service connection for headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.





REMAND

Further, if VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination for her low back condition in November 2010. The examiner indicated that it was less likely than not that the low back disability was related to service as there was no evidence of a low back injury or records of complaints of low back pain. However, March 1998 and August 1998 service treatment records and a January 1998 report of medical history all clearly reflect complaints of recurrent and continuous low back pain during service. Therefore, the November 2010 opinion is based on an erroneous factual premise and of no probative value. As such, the Board must remand for a new examination.

The duty to assist also includes providing a medical examination when such is necessary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, a private treatment record from December 2009 reflects a generalized diagnosis of carpal tunnel syndrome, as well as specific notations concerning right hand pain and numbness. VA treatment records also reflect complaints of bilateral wrist pain and numbness. Service treatment records contain complaints of swollen or painful joints and a January 1994 record details a left wrist injury. As the Veteran has continued to complain of left and right wrist pain since service, and there is otherwise insufficient medical evidence to decide the claim, the Board finds that it must remand the claim for a VA examination to determine the nature and etiology of any left or right wrist disability, whether neurologic or orthopedic, underlying the complaints of bilateral wrist pain.

The Board notes that the Veteran was provided with a left wrist examination in November 2010. At that time the examiner indicated that the Veteran had a normal left wrist, and therefore provided no nexus opinion. However, based on the examination report the examination appears to have been orthopedic, as opposed to neurologic, in nature. As the Veteran is primarily claiming that her bilateral wrist disability is carpal tunnel syndrome, which is a neurologic disability, the Board finds that a re-examination of the left wrist is in order in order to determine the nature and etiology of any neurologic disability affecting the left wrist.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at leat as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to her active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to March 1998 and August 1998 complaints of low back pain and a January 1998 report of medical history indicating recurrent back pain.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed left and right wrist disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there a current neurologic or orthopedic disability, to include carpal tunnel syndrome, underlying the Veteran's complaints of left and right wrist pain?

b) If so, is it at leat as likely as not (a fifty percent probability or greater) that the Veteran's left or right wrist disability is related to her active duty service?

A detailed rationale for the opinion must be provided. All testing deemed necessary, to include an EMG, should be conducted and the results recorded in the examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


